UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4848



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEON R. HARRIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cr-00006-REP)


Submitted:   March 30, 2007                 Decided:   April 11, 2007


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Mary E.
Maguire, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Elizabeth C.
Wu, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Keon R. Harris of possession with intent

to distribute heroin, in violation of 21 U.S.C. § 841 (2000), and

possession of heroin, in violation of 21 U.S.C. § 844 (2000).              The

district court sentenced Harris to five months’ imprisonment.              On

appeal,    Harris   argues   that   the     evidence   is   insufficient   to

demonstrate    Harris   knowingly    possessed     heroin    and   knowingly

possessed heroin with intent to distribute.             Our review of the

trial transcript convinces us the evidence was sufficient to

convict.    See United States v. Alerre, 430 F.3d 681, 693 (4th Cir.

2005), cert. denied, 126 S. Ct. 1925 (2006) (discussing standard of

review for denial of motion filed under Fed. R. Crim. P. 29);

United States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005)

(discussing elements of possession with intent to distribute).

            Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -